                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES HOLBROOK,                                  Case No. 21-cv-05026-JST
                                                        Petitioner
                                   8
                                                                                            ORDER OF TRANSFER
                                                 v.
                                   9

                                  10     STATE OF MICHIGAN,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On June 29, 2021, Petitioner filed a pleading titled “Petition for Relief,” which the Court

                                  14   construes as an attempt to file a petition for a writ of habeas corpus under 28 U.S.C. § 2254.

                                  15   Petitioner is challenging his incarceration pursuant to a conviction from a Michigan state court.

                                  16   ECF No. 1. Petitioner is currently incarcerated in St. Louis, Michigan, which is located in Gratiot

                                  17   County, which lies within the venue of the Eastern District of Michigan. His conviction was

                                  18   obtained in Kent County, Michigan, which lies within the venue of the Western District of

                                  19   Michigan. 28 U.S.C. § 102. Venue for a habeas action is proper in either the district of

                                  20   confinement or the district of conviction. 28 U.S.C. § 2241(d). Here, Petitioner’s conviction was

                                  21   obtained in the Western District of Michigan, and he is incarcerated in the Eastern District of

                                  22   Michigan. Venue properly lies in the Western District of Michigan and not in this one. See 28

                                  23   U.S.C. § 1391(b). Accordingly, this case is TRANSFERRED to the United States District Court

                                  24   for the Western District of Michigan. See 28 U.S.C. § 1406(a).

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                   1          The Clerk shall transfer the file herewith.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 2, 2021
                                                                                        ______________________________________
                                   4
                                                                                                      JON S. TIGAR
                                   5                                                            United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
